
	
		II
		112th CONGRESS
		2d Session
		S. 3697
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Mr. Whitehouse (for
			 himself, Mr. Kerry,
			 Mr. Lautenberg, Mr. Leahy, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Toxic Substances Control Act relating to
		  certain mercury compounds, products, and processes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mercury Use Reduction Act of
			 2012.
		2.Regulation of
			 mercurySection 6(f) of the
			 Toxic Substances Control Act (15 U.S.C. 2605(f)) is amended—
			(1)by redesignating paragraphs (1) through (3)
			 as paragraphs (2) through (4), respectively;
			(2)by inserting before paragraph (2) (as
			 redesignated by paragraph (1)) the following:
				
					(1)Definition of
				mercuryIn this subsection, notwithstanding section 3(2)(B), the
				term mercury means—
						(A)elemental
				mercury;
						(B)a mercury
				compound; and
						(C)a mixture that
				contains elemental mercury or a mercury compound that is mixed with any other
				material.
						;
				
			(3)in paragraph (2)
			 (as so redesignated), by striking paragraph (2) and inserting
			 paragraph (3);
			(4)in paragraph (3)
			 (as so redesignated), by striking Paragraph (1) and inserting
			 Paragraph (2); and
			(5)by adding at the
			 end the following
				
					(5)Prohibition on
				primary mercury mining
						(A)Prohibition on
				productionNotwithstanding any other provision of law and subject
				to subparagraph (B), effective beginning January 1, 2014, the production of
				mercury from the extraction, beneficiation, and processing of
				mercury-containing ores and minerals is prohibited.
						(B)Incidental
				mercury miningNothing in this subsection prohibits the
				production of mercury from mining of other ores if the mercury is produced
				incidentally from the beneficiation or processing of that ore or related
				pollution control activities.
						(6)Prohibition on
				production of vinyl chloride monomer using mercuryEffective
				beginning January 1, 2014, the production of vinyl chloride monomer using a
				mercury-added feedstock or catalyst is prohibited.
					(7)Prohibition on
				mercury-added batteries
						(A)Definition of
				mercury-added batteryIn this paragraph, the term
				mercury-added battery means a battery that contains mercury that
				is intentionally introduced to the battery in the production process, as
				distinguished from a battery that contains mercury that may be incidentally
				present in other materials used to produce the battery.
						(B)Prohibition on
				mercury-added batteries
							(i)In
				generalNotwithstanding any other provision of law and effective
				beginning January 1, 2015, the manufacturing, processing, or distribution in
				commerce of a mercury-added battery, individually or as a component of a
				product, is prohibited.
							(ii)ExemptionClause
				(i) does not apply to a battery manufactured before January 1, 2015.
							(C)RepealEffective
				beginning January 1, 2015, title II of the Mercury-Containing and Rechargeable
				Battery Management Act (42 U.S.C. 14331 et seq.) is repealed.
						(8)Prohibition on
				certain mercury-added measuring devices
						(A)Prohibition on
				measuring devicesNotwithstanding any other provision of law and
				subject to subparagraph (B), effective beginning January 1, 2014, the
				manufacturing, processing, or distribution in commerce of any of the following
				mercury-added measuring devices is prohibited:
							(i)Fever
				thermometer.
							(ii)Nonfever
				thermometer.
							(iii)Barometer.
							(iv)Esophageal
				dilator, bougie tube, or gastrointestinal tube.
							(v)Flow meter or
				regulator.
							(vi)Hydrometer.
							(vii)Hygrometer or
				psychrometer.
							(viii)Manometer.
							(ix)Pyrometer.
							(x)Sphygmomanometer.
							(B)Exemptions
							(i)Button cell
				batteriesThe prohibition under subparagraph (A) shall not apply
				to a mercury-added measuring device listed under that subparagraph if the only
				mercury-added component of the device is a button cell battery.
							(ii)Medical use
				exemptionThe Administrator shall authorize the production and
				distribution in commerce of limited quantities of a mercury-added medical
				measuring device, if the Administrator determines that—
								(I)in consultation
				with the Commissioner of the Food and Drug Administration, the use of the
				mercury-added medical measuring device is necessary in medical contexts;
								(II)no safe and
				effective alternative to the use of mercury in the mercury-added medical
				measuring device is available; and
								(III)the
				mercury-added medical measuring device has, after notice and opportunity for
				comment, been approved for use by the Commissioner of the Food and Drug
				Administration.
								(iii)Effect on
				other Federal lawThe prohibition under subparagraph (A) shall
				not apply if the use of mercury in a specific mercury-added measuring device is
				required by other Federal law (including regulations).
							(9)Prohibition on
				mercury-added pesticides
						(A)Definition of
				mercury-added pesticideIn this paragraph, the term
				mercury-added pesticide means a pesticide (as that term is defined
				in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7
				U.S.C. 136)) that is produced by the intentional addition of mercury in the
				manufacturing process.
						(B)ProhibitionNotwithstanding
				any other provision of law and effective beginning January 1, 2014, the
				manufacturing, processing, or distribution in commerce of a mercury-added
				pesticide is prohibited.
						(10)Prohibition on
				mercury-added relays, switches, and thermostats
						(A)DefinitionsIn
				this paragraph:
							(i)Mercury-added
				relay
								(I)In
				generalThe term mercury-added relay means a product
				or device that—
									(aa)opens or closes
				electrical contacts to effect the operation of other devices in the same or
				another electrical circuit; and
									(bb)is
				produced by the intentional addition of mercury in the manufacturing process of
				that product or device.
									(II)InclusionsThe
				term mercury-added relay includes a mercury displacement relay, a
				mercury wetted reed relay, and a mercury contact relay.
								(ii)Mercury-added
				switch
								(I)In
				generalThe term mercury-added switch means a
				product or device that—
									(aa)is
				used for measuring, controlling, or regulating the flow of gas, other fluids,
				or electricity; and
									(bb)is
				produced by the intentional addition of mercury in the manufacturing process of
				that product or device.
									(II)InclusionsThe
				term mercury-added switch includes—
									(aa)a
				mercury float switch actuated by rising or falling liquid levels;
									(bb)a
				mercury tilt switch actuated by a change in the switch position;
									(cc)a
				mercury pressure switch actuated by a change in pressure;
									(dd)a
				mercury temperature switch activated by a change in temperature;
									(ee)a
				mercury flame sensor;
									(ff)a
				mercury connector that makes, breaks, or changes the connection in an
				electrical circuit; and
									(gg)a
				thermostat that is used to sense and control temperature as part of a
				manufacturing process.
									(III)ExclusionsThe
				term mercury-added switch does not include a mercury-added
				thermostat, as that term is defined in clause (iii).
								(iii)Mercury-added
				thermostat
								(I)In
				generalThe term mercury-added thermostat means a
				product or device that uses a mercury-added switch to sense and control room
				temperature through communication with heating, ventilating, or
				air-conditioning equipment.
								(II)InclusionsThe
				term mercury-added thermostat includes a thermostat that is used
				to sense and control room temperature in residential, commercial, industrial,
				and other buildings.
								(III)ExclusionsThe
				term mercury-added thermostat does not include a thermostat that
				is used to sense and control temperature as part of a manufacturing
				process.
								(B)Prohibition
							(i)Mercury-added
				thermostatsEffective beginning January 1, 2014, the
				manufacturing, processing, or distribution in commerce of a mercury-added
				thermostat is prohibited.
							(ii)Mercury-added
				relay; mercury-added switch
								(I)In
				generalEffective beginning January 1, 2014, and subject to
				subclause (II), the manufacturing, processing, or distribution in commerce
				(individually or as a product component) of a mercury-added relay or
				mercury-added switch is prohibited.
								(II)Exemptions
									(aa)In
				generalThe prohibition under subclause (I) does not apply to a
				mercury-added relay or mercury-added switch if—
										(AA)the relay or
				switch replaces a relay or switch that is a component of a larger product that
				is used in manufacturing and is in use prior to January 1, 2014;
										(BB)the relay or
				switch replaces a relay or switch that is integrated in, and not physically
				separate from, other components of a larger product in use prior to January 1,
				2014;
										(CC)the use of
				mercury in a specific relay or switch is required by other Federal law
				(including regulations); or
										(DD)the relay or
				switch is a component of a larger product that is manufactured and in use prior
				to January 1, 2014, and sold after January 1, 2014, by the original or
				subsequent user of the larger product.
										(bb)Refurbished
				products
										(AA)In
				generalSubject to subitem (BB), the prohibition under subclause
				(I) shall not apply to the distribution in commerce of a refurbished product
				manufactured before January 1, 2014, if the mercury-added relay or
				mercury-added switch is integrated in, and not physically separate from, other
				components of a larger product.
										(BB)RestrictionThe
				exemption under this item shall apply only if the manufacturer of the
				mercury-added relay or mercury-added switch maintains records, individually or
				in conjunction with an industry or trade group, that would demonstrate to the
				Administrator, if the records were inspected or reported under subitem (CC),
				that the manufacturer has developed and implemented a system for the proper
				collection, transportation, and management of the larger product at the end of
				the useful life of the larger product that is protective of human health and
				the environment and maintains records that show that the manufacturer has
				provided purchasers with sufficient information to ensure that users of the
				larger product are aware that the larger product contains a mercury-added relay
				or mercury-added switch and that users may access the manufacturer-developed
				collection program.
										(CC)Access to
				recordsOn the request of any duly authorized representative of
				the Administrator, each person who is required to maintain records under this
				item shall submit to the representative copies of those records and permit the
				representative to inspect those records.
										(DD)ExpirationThe
				exemption under this item shall expire on December 31, 2022.
										(11)Essential use
				exemptions
						(A)In
				generalAny person may petition the Administrator for an
				exemption from a prohibition under paragraphs (7) through (10), and the
				Administrator may grant an exemption by rule, after notice and opportunity for
				comment, for a mercury-added product if the Administrator determines
				that—
							(i)a
				safe and effective nonmercury alternative to the mercury-added product is
				unavailable;
							(ii)a system exists
				in the United States for the proper collection, transportation, and management
				of the product at the end of the useful life of the product that is protective
				of human health and the environment; and
							(iii)appropriate and
				substantial efforts are ongoing to develop and produce a nonmercury alternative
				to the mercury-added product in a timely manner.
							(B)Terms
							(i)In
				generalAn exemption granted by the Administrator under this
				paragraph shall contain such terms and conditions as the Administrator may
				prescribe, but shall, at a minimum, include such terms and conditions as the
				Administrator determines necessary—
								(I)to minimize the
				manufacture and distribution in commerce of restricted mercury-added products;
				and
								(II)to ensure that
				the conditions for granting the exemption will be fully met.
								(ii)DurationAn
				exemption under this paragraph shall not exceed 5 years in duration.
							(C)Consultation
							(i)In
				generalPrior to providing notice and opportunity for comment
				under subparagraph (A), the Administrator shall consult with relevant State
				agencies and organizations, including the Interstate Mercury Education and
				Reduction Clearinghouse.
							(ii)ProcessIf
				the Administrator proposes granting an exemption under this paragraph for a
				mercury-added product that has previously been denied an exemption under State
				law by 1 or more State agencies in States that have mercury product bans for
				similar products, the Administrator shall include in the proposed exemption an
				explanation of the basis of the decision of the Administrator.
							(12)Report on use
				of mercury to produce polyurethane products
						(A)In
				generalNot later than January 1, 2015, the Administrator shall
				publish and submit to Congress a report on the use of mercury to produce
				polyurethane products.
						(B)ContentsThe
				report under subparagraph (A) shall include an analysis of—
							(i)the extent to
				which mercury is used to produce polyurethane products in the United States,
				including—
								(I)the quantity of
				mercury used;
								(II)the number of
				polyurethane manufacturing facilities; and
								(III)the quantity of
				polyurethane product that is manufactured using mercury;
								(ii)the types of
				polyurethane products, if any, that are manufactured using mercury;
							(iii)the
				availability of nonmercury alternative products or processes for those
				polyurethane products that are manufactured using mercury;
							(iv)the relative
				proportion of polyurethane products that are manufactured using mercury in the
				domestic manufacturing sector;
							(v)any ongoing
				efforts being made to terminate the use of mercury in the manufacture of
				polyurethane products;
							(vi)any information
				available on the historic uses of mercury to produce polyurethane products in
				the United States, including—
								(I)the nature and
				extent of potential risks to human health or the environment posed by the those
				polyurethane products that are still being used and were produced using
				mercury; and
								(II)any mitigation
				measures that may be used to reduce the associated risk to, and protect, human
				health and the environment; and
								(vii)other relevant
				information that the Administrator determines Congress should consider in
				determining whether—
								(I)to prohibit the
				manufacture or distribution in commerce of polyurethane compounds using
				mercury; or
								(II)further action
				is needed to address polyurethane products that are in use and were produced
				using
				mercury.
								.
			3.Mercury
			 inventorySection 8(b) of the
			 Toxic Substances Control Act (42 U.S.C. 2607(b)) is amended by adding at the
			 end the following:
			
				(3)Mercury
					(A)Definition of
				mercuryIn this subsection, the term mercury has the
				meaning given the term in section 6(f)(1).
					(B)PublicationNot
				later than April 1, 2014, and every 3 years thereafter, the Administrator shall
				publish in the Federal Register an inventory of mercury supply, use, and trade
				in the United States.
					(C)ProcessIn
				carrying out the inventory under subparagraph (B), the Administrator
				shall—
						(i)identify any
				remaining manufacturing processes or products that intentionally add mercury;
				and
						(ii)recommend
				actions, including proposed revisions of Federal law (including regulations),
				to achieve further reductions in mercury use.
						(D)Reporting
						(i)In
				generalTo assist in the preparation of the inventory under
				subparagraph (B), any person who manufactures mercury or mercury-added products
				or otherwise intentionally uses mercury in a manufacturing process shall make
				periodic reports to the Administrator, at such time and including such
				information as the Administrator shall determine by rule.
						(ii)CoordinationTo
				avoid duplication, the Administrator shall coordinate the reporting under this
				subparagraph with the Interstate Mercury Education and Reduction
				Clearinghouse.
						(iii)ExemptionThis
				subparagraph shall not apply to a person engaged in the generation, handling,
				or management of mercury-containing waste, unless that person manufactures or
				recovers mercury in the management of that
				waste.
						.
		4.Prohibition on
			 export of certain mercury compounds and products
			(a)In
			 generalSection 12(c) of the Toxic Substances Control Act (15
			 U.S.C. 2611(c)) is amended—
				(1)in the subsection heading, by inserting
			 before the period at the end and mercury compounds;
				(2)by striking paragraph (3) and inserting the
			 following:
					
						(3)Prohibition on
				export of certain mercury compounds
							(A)In
				generalEffective beginning January 1, 2014, the export of the
				following mercury compounds is prohibited:
								(i)Mercury (I)
				chloride or calomel.
								(ii)Mercury (II)
				oxide.
								(iii)Mercury (II)
				sulfate.
								(iv)Mercury (II)
				nitrate.
								(v)Cinnabar
				ore.
								(vi)Any mercury
				compound that the Administrator, at the discretion of the Administrator, adds
				to the list by rule, on determining that exporting that mercury compound for
				the purpose of regenerating elemental mercury is technically feasible.
								(B)PublicationNot
				later than 90 days after the date of enactment of the
				Mercury Use Reduction Act of
				2012, and as appropriate thereafter, the Administrator shall
				publish in the Federal Register a list of the mercury compounds that are
				prohibited from export under this paragraph.
							(C)PetitionAny
				person may petition the Administrator to add to the list of mercury compounds
				prohibited from export.
							;
				
				(3)in paragraph
			 (4)—
					(A)by striking
			 elemental mercury each place it appears and inserting
			 mercury; and
					(B)in subparagraph
			 (A), by inserting or paragraph (3) after paragraph
			 (1);
					(4)by redesignating paragraphs (5) and (6) as
			 paragraphs (6) and (7), respectively; and
				(5)by inserting after paragraph (4) the
			 following:
					
						(5)Mercury-added
				products
							(A)In
				generalEffective beginning January 1, 2014, the export of a
				mercury-added product described in paragraphs (8) through (11) of section 6(f)
				is prohibited.
							(B)Mercury-added
				batteriesEffective beginning January 1, 2015, the export of
				mercury-added batteries described in section 6(f)(7) is prohibited.
							(C)Exemption
								(i)In
				generalAny person residing in the United States may petition the
				Administrator for an exemption from the prohibition under subparagraph (A) or
				(B), and the Administrator may, after notice and opportunity for comment, grant
				an exemption by rule for the export of a mercury-added product to an identified
				country if the Administrator finds that—
									(I)a nonmercury
				alternative to the mercury-added product is not available in the identified
				country;
									(II)the identified
				country certifies the support of that country for the exemption;
									(III)a chain of
				custody for the exported product exists to ensure that the mercury-added
				product will be used only in the identified country; and
									(IV)the export of
				the mercury-added product is consistent with international obligations of the
				United States intended to reduce global mercury supply, use, and
				pollution.
									(ii)Terms
									(I)In
				generalAn exemption granted by the Administrator under this
				paragraph shall contain such terms and conditions as the Administrator may
				prescribe, but shall, at a minimum, include such terms and conditions as the
				Administrator determines necessary—
										(aa)to
				minimize the export of restricted mercury-added products; and
										(bb)to
				ensure that the conditions for granting the exemption will be fully met.
										(II)DurationAn
				exemption under this paragraph shall not exceed 3 years in duration.
									(III)QuantityAn
				exemption under this paragraph shall not exceed 5 metric tons of the
				mercury-added product.
									(iii)ViolationsThe
				Administrator may, by order, suspend or void an exemption under this paragraph
				in the event of a violation of this
				subsection.
								.
				(b)Violations;
			 petitions
				(1)ViolationsSection
			 15 of the Toxic Substances Control Act (15 U.S.C. 2614) is amended—
					(A)in paragraph (3),
			 by striking or after the semicolon at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(5)violate any
				provision of section 12(c), including any rule issued under that section, the
				terms and conditions under section 12(c)(5)(C)(ii), or the submission of false
				information in connection with that
				section.
							.
					(2)PetitionsSection
			 21 of the Toxic Substances Control Act (15 U.S.C. 2620) is amended—
					(A)in subsection
			 (a), by inserting or to add to or remove from the list of mercury
			 compounds prohibited from export under section 12(c)(3) before the
			 period at the end; and
					(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by inserting or to add to or remove from the list of
			 mercury compounds prohibited from export under section 12(c)(3) before
			 the period at the end;
						(ii)in
			 paragraph (3), in the first sentence, by striking or 8 and
			 inserting 8, or 12; and
						(iii)in paragraph
			 (4)(B)—
							(I)in the first
			 sentence, by inserting or to add to the list of mercury compounds
			 prohibited from export under section 12(c)(3) after or
			 6(b)(2); and
							(II)in clause (ii)
			 of the second sentence—
								(aa)by
			 inserting or add to or remove from the list under section
			 12(c)(3) after section 6(b)(2); and
								(bb)by
			 striking the period at the end of the clause and inserting a semicolon.
								5.State programs
			 limiting mercury use in productsSection 18 of the Toxic Substances Control
			 Act (15 U.S.C. 2617) is amended by adding at the end the following:
			
				(c)MercuryNothing
				in this Act prohibits or affects the authority of a State or political
				subdivision to establish or continue in effect any requirements that are more
				restrictive than those established by paragraphs (5) through (11) of section
				6(f).
				. 
		6.Judicial
			 reviewSection 19 of the Toxic
			 Substances Control Act (15 U.S.C. 2618) is amended—
			(1)in subsection (a)(1), by inserting
			 6(f), after 6(e),; and
			(2)in subsection
			 (c)(1)(B)(i), by striking or 6(e) and inserting 6(e), or
			 6(f).
			7.Elemental
			 mercury storage at private facilitiesSection 5(g)(2) of the Mercury Export Ban
			 Act of 2008 (Public Law 110–414; 122 Stat. 4347) is amended—
			(1)in subparagraph (B), by striking
			 Elemental mercury and inserting the following:
				
					(B)Temporary
				storageElemental mercury
					;
				and
			(2)by adding at the
			 end the following:
				
					(C)Long-term
				storageElemental mercury may be stored on a long-term basis at a
				facility for which a permit has been issued for that purpose under section
				3005(c) of the Solid Waste Disposal Act (42 U.S.C. 6925(c)), and shall not be
				subject to the storage prohibition of section 3004(j) of the Solid Waste
				Disposal Act (42 U.S.C. 6924(j)), if—
						(i)the owner or
				operator of the permitted facility certifies in writing to the Administrator
				(and authorized State) that the owner or operator will not sell, or otherwise
				place into commerce at any future time, the mercury;
						(ii)the permit
				includes terms and conditions for elemental mercury storage that—
							(I)appropriately
				reflect procedures and standards developed pursuant to subsection (d);
				and
							(II)the
				Administrator (or authorized State) determines are necessary to protect human
				health and the environment; and
							(iii)the owner or
				operator of the permitted facility meets any qualifications for elemental
				mercury storage determined to be necessary by the Administrator (or the
				authorized State) to protect human health and the environment, including
				qualifications relating to—
							(I)training;
							(II)continuity of
				operation; and
							(III)financial
				responsibility (including financial responsibility for closure and corrective
				action).
							(D)ApplicabilitySubparagraph
				(C) shall not apply to mercury with respect to which the owner or operator of
				the permitted facility fails to comply with a certification under that
				subparagraph.
					.
			
